This appeal brings for review order dismissing petition for additional alimony, suit money and money allegedly required for payment of the expense of surgical operation and medical treatment.
There is no material difference between the allegations of the petition here under consideration and that which was involved in certiorari proceedings in which this Court entered its order on February 22, 1944 in which we quashed the order of the circuit court denying the motion of respondent to dismiss the petition then before the court. *Page 92 
No material new or different matters or conditions are presented.
The order dismissing the petition should be affirmed.
ADAMS, J., concurs.